Title: To Benjamin Franklin from Isaac Norris, 5 October 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend BF
            Fairhill 8br. 5. 1760
          
          I wrote on the 26 and 27 of 7 br. last the First via Bristol and the other intended by our Friend C Kelby who is taking shipping at NY. in the 1st I sent our Agent Bill and the Governors proposed Amendments copied by the Clerk and in the other the Vindication of the Commissioner and Assessors of Cumberland County against the Representation of RH. and RP the Proprietary Rec. General and Secretary in relation to their taxing the Proprietary Estate in that Co. I have not the Opportunity or Time to send Copies—I hope the Original will get to your Hands.
          Our Elections are over and the Old Members, that were alive, generally chosen as far as I have heard the Ch. Justice told me at the last sitting that he should not be in the House this Year—I have not heard from that County. I send inclosed a 3d. Bill of Exchange N 1770 for £100 Sterl. drawn by Col. Hunter on Messrs. Thomlinson &c. and like wise a 1st Bill No. 1798 drawn by the same on the same Gentleman for £100 sterling which I have endorsed payable to your Self—please to receive them.
          The Bill for appointing Agents to receive our Part of the Mony granted by Parliament drop’d upon the Governors proposed Amendments. The Design of those Amendments is too obvious to need any Remarks upon them. The Members of the last Assembly were Unanimous in rejecting them except the C.J. who thought they were reasonable and accordingly reasoned and Voted by himself on that Occasion. It would have been a Noble Fund for paying the present Governor the Salary of his former Administration and the Proprietary Expences in solicting the repeal of our late Acts &c. &c. It is probable the Assembly at their next Setting may make some Order upon it in the best manner they can. It was not proposed at our last Sessions for some prudential Reasons. I am Your Affectionate Friend
          
            I N
          
          
            By the Ship American Captn. Stiles BF recd this—See Letter datd Novr. 22. 1760
            First Bill Excha No 1798 £100.0.0
          
        